Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/941,496 AUGER SUPPORT STAND filed on 7/28/2020.  Claims 1 and 21-30 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach that the holding means of the top distal end comprises a transverse sleeve in cooperative engagement with a cylindrical member; the fork having a base and at least one pair of spaced apart prongs projecting outward from the base at a selected distance; and means for retaining the cylindrical member in the transverse sleeve in combination with an elongated support member having at least one section; a top distal end including a holding means for supporting an object a fork mounted thereon; an auger comprising a helical spiral coil having a point extending downward from the elongated support member at a selected distance for penetration into the ground; and handle means for rotating the rotary auger decoy stand formed at a selected position between the top distal end and the auger, the handle means comprising an integral loop at a selected angle ranging from 0 to 180 degrees from in a vertical position plane.  While Brooks teaches a cylindrical member (33), it does not teach the a transverse sleeve in cooperative engagement with a cylindrical member; the fork having a base and at least one pair of spaced apart prongs projecting outward from the base at a selected distance; and means for retaining the cylindrical member in the transverse sleeve.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        7/6/22